           Case 1:18-cr-00204-DAD-BAM Document 35 Filed 05/08/20 Page 1 of 3


1    Michael J. Aed, SBN 204090
     LAW OFFICE OF MICHAEL J. AED
2
     2115 Kern Street, Ste. 1
3    Fresno, California 93721
     Phone: 559-825-4600
4    Fax: 559-272-8411
5
     Attorney for Defendant, MIGUEL ANGEL RODRIGUEZ
6

7
                                   UNITED STATES DISTRICT COURT
8
                                EASTEREN DISTRICT OF CALIFORNIA
9

10

11   UNITED STATES OF AMERICA                       )       Case No.: 1:18-CR-204 DAD BAM
                                                    )
12                        Plaintiff,                )       STIPULATION TO CONTINUE MAY 11,
13                                                  )       2020 SENTENCING; ORDER
            vs.                                     )
14                                                  )       DATE: August 10, 2020
     MIGUEL ANGEL RODRIGUEZ,                        )       TIME: 10:00 a.m.
15
                                                    )       Location: #5
16                        Defendant.                )       Honorable Judge Dale A. Drozd
                                                    )
17

18
            IT IS HEREBY STIPULATED by and between the parties hereto, through their
19
     respective attorneys of record, that the parties May 11, 2020 sentencing hearing may be
20

21
     continued to 10:00 a.m. on Monday, August 10, 2020.

22          The parties (AUSA and Defense Counsel) base this stipulation on good cause as follows:
23
     The parties came before the court on May 4, 2020 for sentencing after the 9th Circuit issued an
24
     opinion on whether PC 215 (Carjack) was a crime of violence (COV). The parties agreed on
25
     May 4, 2020 that additional preparation was needed to address whether VC 23110(b) is a COV
26

27   for purposes of calculating Mr. Rodriguez’s Base Offense Level (BOL). As of the writing of this

28   stipulation, I have not had sufficient time to conduct the necessary research and analysis to draft


                                                        1
           Case 1:18-cr-00204-DAD-BAM Document 35 Filed 05/08/20 Page 2 of 3


1    a memorandum to the court. My law clerk, David Piercy, is currently undergoing final exams
2
     for law school. He has been assisting me in researching and analyzing the issues related to this
3
     offense. Finally, I have been informed that the Covid-19 virus has been infiltrating the federal
4

5
     bureau of prisons (BOP). Specifically, Lompoc and Terminal Island have been identified as

6    specific prisons of concern. Should the court impose a prison sentence, those two facilities were
7    the facilities that Mr. Rodriguez had requested as options. I would like more time to address the
8
     above issues prior to proceeding to sentencing. I have contacted my client to advise of the issues
9
     and my request to set the matter over. He agrees to a continuance. I have also notified the
10

11   AUSA, Kim Sanchez, who was not opposed to the request. The parties agree that a stipulation is

12   appropriate in order to allow those issues to be resolved prior to proceeding to sentencing on Mr.
13
     Rodriguez case. The parties will continue to meet and confer about this issue and advise the
14
     court of any updates.
15
            The parties further agree that briefing by the government and/or defense that was
16

17   previously ordered to be filed by May 8, 2020 is hereby extended to August 3, 2020.

18   ///
19
     ///
20
     ///
21

22
     ///

23   ///
24   ///
25
     ///
26
     ///
27

28   ///


                                                      2
           Case 1:18-cr-00204-DAD-BAM Document 35 Filed 05/08/20 Page 3 of 3


1           For the above stated reason, the stipulated continuance will conserve time and resources
2
     for both parties and the court, and the delay resulting from this continuance shall be excluded in
3
     the interests of justice pursuant to 18 U.S.C. §§ 3161 (h) (7) (A) and 3161 (h) (7) (B) (ii).
4

5
     DATED: May 8, 2020                                            KIMBERLY SANCHEZ
6                                                                  United States Attorney
                                                                   By: /S/Kimberly Sanchez__
7                                                                  United States Attorney
8

9
     DATED: May 8, 2020                                            By: /S/Michael J. Aed
10
                                                                   Attorney for Defendant
11                                                                 Miguel Angel Rodriguez

12
                                                   ORDER
13

14          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing

15   set for Monday, May 11, 2020, before the Honorable Dale A. Drozd, be continued to Monday,

16   August 10, 2020, at 10:00 a.m. in Courtroom No. 5.

17
     IT IS SO ORDERED.
18

19
        Dated:     May 8, 2020
                                                           UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28



                                                       3
